LibertyBell
                                                                   CIVIL DIVISION

           245 E. Olive Ave., 4th Floor        $?- \U^ ttU £T>                           1:818.556.1515
           Burbank.CA 91502                    ~q .T _^4"/j p£                           F: 818.688.0186


                                      December 6, 2017

Court ofAppeals                                                                       npr
Ninth District                                                                        UtL < ' *°"
Clerk: Carol Anne Harley                                                             carol anne harley
1001 Pearl Street Suite 330     ris                , .,                         »SS^^L
Beaumont, TX 77701                J^tteX^? VQl^
Dear Sir/Madam,

       A letter pursuant to Tex.R.App. Proc. 48.4 has been sent to the client by certified mail on
December 6, 2017. A copy of the return receipt is enclosed.


                                                              Sincerely,
                                                              LibertyBell Law Group




                                                              David S.Miller, Esq.
                                                              Texas Bar No. 24047510
CERTIFIED MAIL® RECEIPT
DomesticMail Only